                Case 20-10343-LSS              Doc 3929        Filed 05/13/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                            Debtors.
                                                             RE: D.I. 2720

       CERTIFICATE OF NO OBJECTION REGARDING THE DEBTORS’ FOURTH
       MOTION FOR ENTRY OF AN ORDER, UNDER 28 U.S.C. § 1452 AND FED. R.
     BANKR. P. 9006(b) AND 9027, EXTENDING THE PERIOD WITHIN WHICH THE
     DEBTORS MAY REMOVE CIVIL ACTIONS AND GRANTING RELATED RELIEF

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht

& Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading

to the Debtors’ Fourth Motion for Entry of an Order Under 28 U.S.C. § 1425 and Fed. R. Bankr.

P. 9006(b) and 9027, Extending the Period Within Which the Debtors May Remove Civil Actions

and Granting Related Relief (the “Motion”) (D.I. 2720), filed on April 28, 2021.

                  The undersigned further certifies that Morris Nichols has caused a review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Motion appears thereon. Pursuant to the Notice of Motion, objections to the Motion were to be

filed and served no later than May 12, 2021, at 4:00 p.m. (ET).

                  WHEREFORE, the Debtors respectfully request that the Order attached to the

Motion be entered at the earliest convenience of the Court.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
           Case 20-10343-LSS   Doc 3929   Filed 05/13/21    Page 2 of 2




Dated: May 13, 2021                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware

                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@morrisnichols.com
                                           aremming@morrisnichols.com
                                           emoats@morrisnichols.com
                                           ptopper@morrisnichols.com

                                   – and –

                                   WHITE & CASE LLP
                                   Jessica C. Lauria (admitted pro hac vice)
                                   1221 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 819-8200
                                   Email: jessica.lauria@whitecase.com

                                   – and –

                                   WHITE & CASE LLP
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   Laura E. Baccash (admitted pro hac vice)
                                   Blair M. Warner (admitted pro hac vice)
                                   111 South Wacker Drive
                                   Chicago, Illinois 60606
                                   Telephone: (312) 881-5400
                                   Email: mandolina@whitecase.com
                                          mlinder@whitecase.com
                                          laura.baccash@whitecase.com
                                          blair.warner@whitecase.com

                                   ATTORNEYS FOR THE DEBTORS AND
                                   DEBTORS IN POSSESSION



                                     2
